El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
El objeto de la demanda a qne se refiere este pleito, la qne fné radicada en 19 de agosto de 1912, es qne se declare la nulidad de nna escritura pública de quince de mayo de mil novecientos dos por la cual el demandado José Dimas Riera por sn propio derecho y además como apoderado del demandante disolvió la sociedad mercantil “Riera y Com-pañía,” retrotrajo la liquidación a un balance practicado en 28 de febrero del mismo año y como apoderado del de-mandante se hizo cesión de los derechos y acciones qne a sn poderdante le correspondían por capital y beneficios en la sociedad Riera y Compañía mediante la cantidad qne en el documento se especifica y qne confesó recibida por sn po-derdante, la qne no entregó hasta enero de 1904.
Formulada contra ella por el demandado la excepción pre-via de qne la acción de nulidad qne se ejercita ha prescrito de acuerdo con los artículos 1301 del Código Civil español, equivalente al 1268 del Código Civil Revisado, fné sostenida por el Tribunal de Distrito de San Juan, Sección Ia., qne cono-cía del pleito y qne dictó sentencia desestimando la demanda con las costas a cargo del demandante, el qne ha interpuesto contra ella el presente recurso de apelación.
Aun cuando por haber sido otorgado en 15 de mayo de *3261902 el contrato cuya nulidad se pretende son aplicables los preceptos del Código Civil español según la regla primera transitoria del Código Civil Revisado, Buso et al., v. Buso et al., 18 D. P. R., 901, sin embargo, como los preceptos de ambos son iguales en cnanto a la materia en disensión en este recurso, las citas que bagamos se referirán al código actual.
El error que se alega por el apelante contra la sentencia recurrida es que aplica indebidamente el artículo 1268 pre-ceptivo de que la acción de nulidad de los contratos sólo du-rará cuatro años, porque no se trata en este caso de un con-trato anulable, sino inexistente por falta de consentimiento por haber sido celebrado en contravención al mandato ex-preso de la ley que prohíbe que el mandatario compre bienes de cuya administración o enajenación estuviere encargado,, por lo que carece de los requisitos esenciales para la exis-tencia de la obligación.
En el caso de Ledesma et al. v. Agrait et al., 19 D. P. R., 566, al tratar la cuestión de si el contrato por el cual el apo-derado compra bienes de su mandante contra la prohibición de la ley era meramente anulable y podía por tanto ser rati-ficado o confirmado, después de considerarla extensamente llegamos a la conclusión de que la ley no establece división alguna entre contratos nulos y meramente anulables y que aquel contrato, igual al que ahora se discute, reunía todos los requisitos del artículo 1228, esto es, consentimiento, objeto y causa, aun cuando fue otorgado con infracción del artículo 1362. En otras palabras, que esos contratos tienen existen-cia, aunque son anulables por haber sido otorgados contra lo dispuesto en la ley, pudiendo ser ratificados.
Siendo, pues, un contrato anulable era necesario que el demandante ejercitase la acción de nulidad, pues según dijo el Tribunal Supremo de España en su sentencia de 11 de abril de 1894 “todo contrato otorgado contra precepto expreso de una ley prohibitiva engendra la acción necesaria para esta-*327Mecer la virtualidad de la proMMción infringida.” Sin embargo, como aparece de la demanda que entre la fecba del otorgamiento de la escritura cuya nulidad se interesa y la en que la demanda fue presentada ban transcurrido con exceso los cuatro años concedidos por la ley para el ejercicio de tal acción, es manifiesto que babía prescrito’ esa acción de acuerdo con el artículo 1268, por lo que no podemos declarar que el tribunal inferior cometiera error al dictar por ese funda-mento sentencia favorable al demandado.
Aun cuando también sostiene el apelado que no bay causa de acción en la demanda porque de ella aparece que fue con-firmado por el demandante el contrato cuya nulidad pretende, por baber recibido en 1904 el importe de lo que le correspon-dió en el balance por su capital y beneficios, como de la de-manda no aparece que supiera que su mandatario babía ad-quirido los bienes que a él correspondían, no podemos decla-rar la existencia de ese fundamento de excepción.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.